DETAILED ACTION
Election/Restrictions
Claim 1 is allowable. The restriction requirement, as set forth in the Office action mailed on 03/18/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 2, 3, 13 and 14 are rejoined.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-10 and 12- 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 20, the prior art of record does not disclose or suggest a base; an outer frame, pivoted to the base; an inner frame, disposed in the outer frame; a transparent element, disposed in the inner frame; two first coil portions, respectively disposed between the base and the outer frame; two first magnetic 
The closest prior art of record, Chang, discloses a projector (see fig.8), comprising: a light source (see 312 RBG), adapted to provide an illumination beam; a light valve (320), located on a transmission path of the illumination beam, adapted to transform the illumination beam into an image beam; a projecting lens (260), located one transmission path of the image beam, adapted to project the image beam; and an optical module (100), disposed between the light valve (821) and the projecting lens (260): a base (see the bottom of 140 in fig.3); an outer frame (112 and the sections of the frame covering 166), pivoted to the base (see bottom of 140 in fig.3); an inner frame (see inner frame 114 and sections of the frame covering 162), disposed in the outer frame (see the configuration of fig.3); a transparent element (see 120 in fig.3), disposed in the inner frame (see the location of fig.3); two first coil portions (see any two coil portions para.[0022]: “electromagnets 152, 154, 156 and 158”), respectively disposed between the base and the outer frame (see the locations of the electromagnets in fig.3); 
Chang does not disclose two first coil portions, respectively disposed between the base and the outer frame; two first magnetic portions, respectively disposed between the base and the outer frame, and each of the two first magnetic portions is spaced with the corresponding first coil portion, two second coil portions, respectively disposed between the inner frame and the outer frame; and two second magnetic portions, respectively disposed between the inner frame and the outer frame, wherein each of the two second magnetic portions is spaced with the corresponding second coil portion.
Claims 2-10 and 12-19 are allowed as they depend from allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Examiner, Art Unit 2882